UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to SWEET SUCCESS ENTERPRISES, INC. (Name of small business issuer specified in its charter) Nevada 000-51542 54-2088620 (State or other jurisdiction of incorporation (Commission File No.) (I.R.S. Employer Identification No.) 1250 NE Loop 410, Suite 630 San Antonio, Texas 78209 (Address of principal executive offices) (210)824-2496 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of August 8, 2007, the issuer had 22,575,174 shares of common stock outstanding, and 140,000 shares of preferred stock outstanding. Transitional Small Business Disclosure Format: Yes oNo x SWEET SUCCESS ENTERPRISES, INC. Quarterly Report on Form 10-QSB Quarterly Period Ended June 30, 2007 Table of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of June 30, 2007 (unaudited) and December 31, 2006 Statements of Operations (unaudited) - For the six and three months ended June 30, 2007 and 2006 and cumulative from January 1, 2003 to June 30, 2007 Statements of Cash Flows (unaudited) - For the six months ended June 30, 2007 and 2006 and cumulative from January 1, 2003 to June 30, 2007 Notes to Financial Statements Item 2. Management’s Discussion and Analysis or Plan of Operation Item 3. Controls and Procedures PART II — OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURES Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission (“Commission”). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto, which are included in the Company’s Annual Report on Form 10-KSB, previously filed with the Commission on February 14, 2007. 1 Table of Contents SWEET SUCCESS ENTERPRISES, INC. (a Development Stage Company) Balance Sheets June 30, 2007 December31, 2006 Assets (unaudited) Current assets Cash $ 3,305 $ 676,115 Accounts receivable — trade 68,914 62,554 Accounts receivable — affiliate 62,500 — Accounts receivable — officer — 9,797 Inventories, net of reserve of $15,600 and $107,500 as of June 30, 2007 and December 31, 2006, respectively 539,696 258,320 Prepaid expenses 355,588 159,296 Total current assets 1,030,003 1,166,082 Non-current assets Property and equipment, net of accumulated depreciation 39,133 47,549 Debt issuance costs, net of amortization of $350,816 and $144,534 as of June 30, 2007 and December 31, 2006, respectively 383,806 728,047 Intangible assets 200,000 200,000 Total non-current assets 622,939 975,596 Total assets $ 1,652,942 $ 2,141,678 Liabilities and Stockholders’ Equity (Deficit) Current liabilities Accounts payable — trade $ 761,703 $ 570,675 Accrued compensation 361,475 27,289 Accrued expenses 669,676 111,483 Deferred revenue 103,522 74,199 Common stock shares to be issued 148,055 78,000 Note payable to director 50,000 25,000 Notes payable to officer 94,405 — Notes payable, net of debt discount of $70,055 at June 30, 2007 74,580 — Derivative financial instruments at estimated fair value 9,465,421 8,166,756 Convertible debt, net of debt discount of $1,407,501 and $2,734,225 as of June 30, 2007 and December 31, 2006, respectively 1,040,308 565,775 Total current liabilities 12,769,145 9,619,177 Commitments and Contingencies Stockholders’ Equity (Deficit) Preferred stock, authorized 10,000,000 shares; $.0001 par value, 140,000 shares issued and outstanding (liquidation preference $14) 14 14 Common stock, authorized 60,000,000 shares; $.0001 par value; 22,175,174 and 15,302,545 shares issued and outstanding as of June 30, 2007 and December 31, 2006, respectively 2,218 1,531 Subscription receivable (40,000 ) — Additional paid-in capital 9,159,678 5,793,511 Deficit accumulated in development stage (20,238,113 ) (13,272,555 ) Total stockholders’ equity (deficit) (11,116,203 ) (7,477,499 ) Total liabilities and stockholders’ equity (deficit) $ 1,652,942 $ 2,141,678 See notes to financial statements. 2 Table of Contents SWEET SUCCESS ENTERPRISES, INC. (a Development Stage Company) Statements of Operations (Unaudited) Six Months Ended June 30, Three MonthsEndedJune 30, Cumulativefrom January1,2003to 2007 2006 2007 2006 June 30,2007 Revenue $ 59,444 $ 80,953 $ 27,764 $ 24,314 $ 168,733 Cost of sales 51,655 100,165 32,267 43,313 399,115 Gross margin (loss) 7,789 (19,212 ) (4,503 ) (18,999 ) (230,382 ) Selling, general and administrative expenses 2,384,439 2,154,857 1,475,733 1,268,336 13,444,680 Loss from operations (2,376,650 ) (2,174,069 ) (1,480,236 ) (1,287,335 ) (13,675,062 ) Interest income 2,710 — 19 — 24,962 Depreciation expense (8,416 ) — (4,208 ) — (11,361 ) Interest expense (122,344 ) (19,942 ) (56,026 ) (10,689 ) (252,004 ) Other income 32,668 — 16,501 — 32,668 Write-off of unamortized debt discount and issuance costs, due to debt conversion (723,621 ) — (603,266 ) — (723,621 ) Loss on extinguishment of notes payable — (545,557 ) — (545,557 ) (545,557 ) Derivative financial instruments expense — (3,599,190 ) Amortization of debt discount (757,321 ) — (342,814 ) — (1,323,096 ) Amortization of debt issuance costs (206,282 ) — (90,280 ) — (350,816 ) Change in estimated fair value of derivatives (2,794,645 ) — (3,625,292 ) — 196,621 Total other income (expense) (4,577,251 ) (565,499 ) (4,705,366 ) (556,246 ) (6,551,394 ) Net loss $ (6,953,901 ) $ (2,739,568 ) $ (6,185,602 ) $ (1,843,581 ) $ (20,226,456 ) Basic and diluted loss per share $ (0.40 ) $ (0.20 ) $ (0.32 ) $ (0.13 ) Weighted average number of common shares outstanding — basic and diluted 17,369,981 13,843,678 19,391,674 13,988,204 See notes to financial statements. 3 Table of Contents SWEET SUCCESS ENTERPRISES, INC. (a Development Stage Company) Statements of Cash Flows (Unaudited) SixMonthsEndedJune30, Cumulativefrom January1,2003to 2007 2006 June 30,2007 Cash flows from operating activities Net loss $ (6,953,901 ) $ (2,739,568 ) $ (20,226,456 ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation 670,251 1,260,043 6,907,537 Employee stock option expense 432,210 — 437,754 Depreciation expense 8,416 — 11,361 Inventory reserves (91,900 ) 3,528 15,600 Repricing of warrants upon change in exercise price — — 1,414,749 Loss on extinguishment of notes payable — 545,557 545,557 Non-cash interest expense — 12,859 12,859 Derivative financial instruments expense — — 3,599,190 Write-off of unamortized debt discount and issuance costs, due to conversion 723,621 — 723,621 Amortization of debt discount 757,321 — 1,323,096 Amortization of debt issuance costs 206,282 — 350,816 Change in fair value of derivative instruments 2,794,645 — (196,621 ) Other net non-cash income and expense (30,605 ) — (30,605 ) Change in assets and liabilities: Accounts receivable — trade (6,360 ) (4,689 ) (68,914 ) Accounts receivable — affiliate (62,500 ) — (62,500 ) Accounts receivable — officer 9,797 — — Inventories (189,476 ) (244,163 ) (555,296 ) Prepaid expenses 120,728 21,665 (11,228 ) Accounts payable – trade 191,028 586,617 738,649 Accrued compensation 334,186 1,905 617,475 Accrued expenses 111,343 7,193 223,976 Deferred revenue 29,323 10,402 103,522 Net cash used in operating activities (945,591 ) (538,651 ) (4,125,858 ) Cash flows from investing activities Purchase of property and equipment — — (50,494 ) Net (payments) collections on loans to/from affiliate — — 970 Net cash provided by (used in) investing activities — — (49,524 ) Cash flows from financing activities Proceeds from the issuance of convertible debt — — 3,300,000 Debt issuance costs related to the convertible debt (16,259 ) — (513,533 ) Principal payments on note payable — — (50,000 ) Proceeds on note payable 74,580 420,000 594,580 Net proceeds (repayments) on note payable to/from officer 94,405 (4,619 ) 94,405 Net proceeds on note payable to director 50,000 25,000 75,000 Net proceeds (repayments) on note payable to affiliate — 17,273 — Proceeds from issuance of common stock 70,055 100,000 640,055 Proceeds from exercise of warrants — — 38,150 Net cash provided by (used in) financing activities 272,781 557,654 4,178,657 Net increase (decrease) in cash (672,810 ) 19,003 3,275 Cash — beginning of period 676,115 — 30 Cash — end of period $ 3,305 $ 19,003 $ 3,305 Supplemental disclosures of cash flow information: Cash paid for interest $ — $ — $ 11,263 See notes to financial statements. 4 Table of Contents Supplemental disclosure of non-cash activity: 2007 Activity During the six months ended June 30, 2007, $852,191 of convertible notes and $46,637 of related accrued interest were converted to 3,739,534 registered and 456,407 unregistered shares of common stock. In connection with these conversions, $1,191,251 was transferred from the liability for derivative financial instruments to additional paid-in capital. During the six months ended June 30, 2007, the $25,000 note payable to director and related accrued interest were converted to common stock. During the six months ended June 30, 2007, a non-employee consultant exercised 400,000 stock options utilizing the cashless stock option feature.The fair value of the options at time of issuance was determined to be $101,565. Due to an error the consultant received too many shares under the cashless exercise.As of June 30, 2007, the Company had a $40,000 subscription receivable related to this over issuance of shares. As a result of the adoption of Financial Accounting Standards Board (“FASB”) FASB Staff Position EITF 00-19-2, “Accounting for Registration Payment Arrangements” (the “FSP” or “FSP EITF 00-19-2”) effective January 1, 2007, $528,000 was recorded as a contingent liability for registration rights related to the common shares issuable upon conversion and the Series A and B warrant shares, with a charge to opening accumulated deficit of $11,657 and the removal of $516,343 from the liability for derivative financial instruments. During the six months ended June 30, 2007, the Company issued options to purchase 600,000 shares of the Company’s common stock, originally valued at $154,761, to consultants for services, of which $136,321 is included in prepaid expenses at June 30, 2007.The Company also issued 1,090,000 shares of common stock to a consultant for services, originally valued at $363,000, of which $199,546 is included in prepaid expenses at June 30, 2007 During the six months ended June 30, 2007, the Company issued notes payable totaling $75,000 and granted 225,000 shares of common stock to investors in exchange for proceeds of $75,000.As a result, a discount of $70,055 was recorded related to the notes payable. 2006 Activity During the six months ended June 30, 2006, the Company issued 40,000 common stock options, valued at $28,904, to consultants for services, of which $12,846 is included in prepaid expenses at June 30, 2006. During the six months ended June 30, 2006, the Company remeasured 370,000 common stock options previously valued at $337,697. As a result of the remeasurement, prepaid expenses were decreased by $14,065 and general and administrative expense was decreased by $49,727. During the six months ended June 30, 2006, the Company issued 25,000 shares of common stock, valued at $21,250 to a consultant for services rendered. During the six months ended June 30, 2006, the Company issued 125,000 shares of common stock, valued at $112,500, to a consultant for services. The shares were granted during the year ended December 31, 2005. During the six months ended June 30, 2006, the Company granted 335,000 shares of common stock, valued at $278,000, to consultants for services, of which $111,250 is included in prepaid expenses at June 30, 2006. During the six months ended June 30, 2006, in exchange for 1,040,000 shares of common stock and 520,000 options to purchase common stock, the Company extinguished outstanding note agreements totaling $520,000 of principal indebtedness and accrued interest of $14,010 through an escrow agent and recognized a loss on extinguishment of notes payable in the amount of $545,557. See notes to financial statements. 5 Table of Contents SWEET SUCCESS ENTERPRISES, INC. (a Development Stage Company) Information as to June 30, 2007 and 2006 is Unaudited Notes to Financial Statements Note 1 - Description of Business and Summary of Significant Accounting Policies Sweet Success Enterprises,Inc., formerly known as New Bridge Reorganization Corporation (the Company), was incorporated on August7, 1995, in the State of Nevada. On December12, 2000, the Company filed a petition for bankruptcy protection under Chapter 11 of the Bankruptcy Code. On October30, 2002, the Court accepted the Company’s Plan of Reorganization effective September26, 2002. On November15, 2002, New Bridge Reorganization Corporation entered into an “Agreement Concerning the Exchange of Securities” whereby the Company acquired all of the outstanding common stock of an unrelated entity, Beverage Acquisition Corporation. Prior to the merger, Beverage Acquisition Corporation had entered into an agreement to purchase the Sweet Success® brand name along with other intellectual property from Nutri/System,Inc. The Company completed the acquisition of the Sweet Success brand name December2002. The merger transaction was accounted for as a capital transaction and not as a business combination.
